TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 29, 2014



                                       NO. 03-13-00609-CV


                                 Burger Nation, LLC, Appellant

                                                  v.

                            Wukasch Properties, Ltd., LLP, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on August 29, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.